
	
		I
		112th CONGRESS
		1st Session
		H. R. 3610
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Ms. Foxx (for
			 herself, Mr. Roe of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mr. Rokita,
			 Mr. Gowdy,
			 Mrs. Roby,
			 Mr. Heck, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Armed
			 Services, Veterans’
			 Affairs, Agriculture,
			 Natural Resources,
			 the Judiciary,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To consolidate and streamline redundant and ineffective
		  Federal workforce development programs to increase accountability, reduce
		  administrative bureaucracies, and put Americans back to work.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Workforce Development
			 Programs Act of 2011.
		2.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the amendment or
			 repeal shall be considered to be made to a section or other provision of the
			 Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.).
		3.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall be effective with
			 respect to fiscal year 2013 and succeeding fiscal years.
		IAmendments to the
			 Workforce Investment Act
			101.State Workforce
			 Investment BoardsSection 111
			 is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1)—
						(i)by
			 striking subparagraph (B);
						(ii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(iii)in
			 subparagraph (B) (as so redesignated)—
							(I)by amending clause
			 (i)(II) to read as follows:
								
									(II)represent businesses, including large and
				small businesses, with immediate and long-term employment opportunities in
				in-demand industries and other occupations important to the State economy;
				and
									;
							(II)by striking
			 clause (iii) and inserting the following:
								
									(iii)a State agency official responsible for
				economic development;
				and
									;
							(III)by striking
			 clauses (iv) through (vi);
							(IV)by amending
			 clause (vii) to read as follows:
								
									(vii)such other representatives and State agency
				officials as the Governor may
				designate.
									;
				and
							(V)by redesignating
			 clause (vii) as clause (iv); and
							(B)by amending
			 paragraph (3) to read as follows:
						
							(3)MajorityA 2/3 majority of the
				members of the board shall be representatives described in paragraph
				(1)(C)(i).
							;
					(2)by amending
			 subsection (d) to read as follows:
					
						(d)FunctionsThe
				State board shall assist the Governor of the State as follows:
							(1)State
				planConsistent with section 112, develop a State plan.
							(2)Statewide
				Workforce Development SystemReview and develop statewide
				policies and programs in the State in a manner that supports a comprehensive
				Statewide workforce development system that will result in meeting the
				workforce needs of the State and its local areas. Such review shall include
				determining whether the State should consolidate additional programs into the
				Workforce Investment Fund under section 132(b)(1).
							(3)Workforce and
				Labor Market Information SystemDevelop a statewide employment statistics
				system described in section 15(e) of the Wagner-Peyser Act, which may include
				using existing information conducted by the State economic development agency
				or related entity in developing such system.
							(4)Employer
				EngagementDevelop strategies across local areas that meet the
				needs of employers and support economic growth in the State by enhancing
				communication, coordination, and collaboration among employers, economic
				development entities, and service providers.
							(5)Designation of
				local areasDesignate local areas as required under section
				116.
							(6)One-stop
				delivery systemIdentify and disseminate information on best
				practices for effective operation of one-stop centers, including use of
				innovative business outreach, partnerships, and service delivery
				strategies.
							(7)Program
				OversightConduct the following program oversight:
								(A)Reviewing local
				plans.
								(B)Conducting
				oversight for State employment and training activities authorized under section
				134.
								(C)Preparing an
				annual report to the Secretary described in section 136(d).
								(8)Development of
				Performance MeasuresDevelop and ensure continuous improvement of
				comprehensive State performance measures, including State adjusted levels of
				performance, to assess under section 136(b) the effectiveness of the workforce
				investment activities in the State.
							;
				
				(3)by striking
			 subsection (e);
				(4)by redesignating
			 subsection (f) as subsection (e);
				(5)by inserting after
			 subsection (e) (as so redesignated), the following:
					
						(f)StaffThe State board may employ staff to assist
				in carrying out the functions described in subsection
				(d).
						;
				and
				(6)in subsection (g),
			 by inserting electronic means and after on a regular
			 basis through.
				102.State
			 planSection 112—
				(1)in subsection
			 (a)—
					(A)by striking 127 or;
			 and
					(B)by striking
			 5-year strategy and inserting 4-year strategy;
			 and
					(2)in subsection
			 (b)—
					(A)by amending
			 paragraph (4) to read as follows:
						
							(4)information
				describing—
								(A)the economic
				conditions in the State;
								(B)the immediate and
				long-term skilled workforce needs of in-demand industries and other occupations
				important to the State economy;
								(C)the knowledge and
				skills of the workforce in the State; and
								(D)workforce
				development activities (including education and training) in the
				State;
								;
					(B)by amending
			 paragraph (7) to read as follows:
						
							(7)a description of the State criteria for
				determining the eligibility of training providers in accordance with section
				122, including how the State will take into account the performance of
				providers and whether the training programs relate to occupations that are
				in-demand;
							;
					(C)by amending
			 paragraph (8) to read as follows:
						
							(8)(A)a description of the
				procedures that will be taken by the State to assure coordination of, and avoid
				duplication among, the programs and activities identified under section
				501(b)(2); and
								(B)a
				description of common data collection and reporting processes used for the
				programs and activities described in subparagraph (A) carried out by one-stop
				partners, including—
									(i)assurances that such processes use
				quarterly wage records for performance measures described in section
				136(b)(2)(A) that are applicable to such programs or activities; or
									(ii)if such wage records are not being
				used for the performance measures, an identification of the barriers to using
				such wage records and a description of how the State will address such barriers
				within one year of the approval of the
				plan;
									;
					(D)in paragraph (9),
			 by striking , including comment by representatives of businesses and
			 representatives of labor organizations,;
					(E)in paragraph (11),
			 by striking under sections 127 and 132 and inserting
			 under section 132,;
					(F)by striking
			 paragraph (12);
					(G)by redesignating
			 paragraphs (13) through (18) as paragraphs (12) through (17),
			 respectively;
					(H)in paragraph (16)
			 (as so redesignated)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 and at the end of clause (iii);
							(II)by amending
			 clause (iv) to read as follows:
								
									(iv)how the State will serve the employment and
				training needs of dislocated workers (including displaced homemakers),
				low-income individuals (including recipients of public assistance), individuals
				with limited English proficiency, homeless individuals, individuals training
				for nontraditional employment, youth, older workers, ex-offenders, migrant and
				seasonal farmworkers, refugee and entrants, veterans (including disabled and
				homeless veterans), and Native Americans;
				and
									;
				and
							(III)by adding at the
			 end the following new clause:
								
									(v)a
				description of how the State will—
										(I)consistent with
				section 188 and Executive Order 13217 (42 U.S.C. 12131 note), serve the
				employment and training needs of individuals with disabilities; and
										(II)consistent with
				sections 504 and 508 of the Rehabilitation Act of 1973, include the provision
				of outreach, intake, assessments, and service delivery, the development of
				performance measures, the training of staff, and other aspects of accessibility
				to programs and services under this
				subtitle;
										;
				and
							(ii)in
			 subparagraph (B), by striking to the extent practicable and
			 inserting in accordance with the requirements of the Jobs for Veterans
			 Act (Public Law 107–288) and the amendments made by such Act (except sections
			 4103A and 4104 of title 38, United States Code);
						(I)by striking
			 paragraph (17) (as so redesignated) and inserting the following:
						
							(17)a description of
				the strategies and programs providing outreach to businesses, identifying
				workforce needs of businesses in the State, and ensuring that such needs will
				be met (including the needs of small businesses), which may include—
								(A)implementing
				innovative programs and strategies designed to meet the needs of all businesses
				in the State, including small businesses, which may include incumbent worker
				training programs or industry or sector partnerships, and make the statewide
				workforce investment system more relevant to the needs of State and local
				businesses, consistent with the objectives of this title; and
								(B)providing
				incentives and technical assistance to assist each local area in the State in
				more fully engaging all employers, including small employers, in local
				workforce investment activities—
									(i)to
				make the workforce investment system more relevant to the needs of area
				businesses; and
									(ii)to better
				coordinate workforce investment, economic development, and postsecondary
				education and training efforts to contribute to the economic well-being of the
				local area and region, as determined appropriate by the local board;
									(18)a description of
				how the State will utilize technology to facilitate access to services in
				remote areas, which may be used throughout the State;
							(19)a description of
				the State strategy and assistance to be provided for encouraging regional
				cooperation within the State and across State borders, as appropriate;
				and
							(20)a description of
				the actions that will be taken by the State to foster communication and
				partnerships with non-profit organizations (including community, faith-based,
				and philanthropic organizations) that provide employment-related, training, and
				complementary services, to enhance the quality and comprehensiveness of
				services available to participants under this
				title.
							;
				
					(3)in subsection (c), by striking
			 period, that— all that follows through paragraph (2) and
			 inserting period, that the plan is inconsistent with the provisions of
			 this title.; and
				(4)in subsection (d),
			 by striking 5-year and inserting 4-year.
				103.Local workforce
			 investment areasSection 116
			 is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in subparagraph
			 (A)—
							(I)by striking
			 Except as provided in subsection (b), and consistent with paragraphs
			 (2), (3), and (4), in and inserting In; and
							(II)by striking
			 127 or; and
							(ii)by
			 amending subparagraph (B) to read as follows:
							
								(B)ConsiderationsIn
				making the designation of local areas, the Governor shall take into
				consideration the following:
									(i)The extent to
				which such local areas are consistent with labor market areas.
									(ii)The extent to
				which labor market areas align with economic development regions.
									(iii)Whether such
				local areas have the appropriate education and training providers to meet the
				needs of the local workforce.
									(iv)The distance that
				individuals will need to travel to receive services provided in such local
				areas.
									;
						(B)by amending
			 paragraph (2) to read as follows:
						
							(2)Technical
				assistanceThe Secretary shall, if requested by the Governor of a
				State, provide the State with technical assistance in making the determinations
				required under paragraph (1). The Secretary shall not issue regulations
				governing determinations to be made under paragraph
				(1).
							;
				and
					(C)by striking
			 paragraph (3) and inserting the following:
						
							(3)Designation on
				Recommendation of State BoardThe Governor may approve a request
				from any unit of general local government (including a combination of such
				units) for designation as a local area under paragraph (1) if the State board
				determines, taking into account the factors described in clauses (i) through
				(iv) of paragraph (1)(B), and recommends to the Governor, that such area shall
				be so
				designated.
							;
					(D)by striking
			 paragraph (4); and
					(E)by redesignating
			 paragraph (5) as paragraph (4); and
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Single
				StatesConsistent with
				subsection (a)(1)(B), the Governor may designate a State as a single State
				local area for the purposes of this
				title.
						.
				104.Local workforce
			 investment boardsSection 117
			 is amended—
				(1)by striking
			 subsection (c)(1)(C); and
				(2)by striking
			 subsection (i).
				105.Local
			 planSection 118(b) is
			 amended—
				(1)by striking
			 and at the end of paragraph (9);
				(2)redesignating
			 paragraph (10) as paragraph (11); and
				(3)inserting after
			 paragraph (9), the following:
					
						(10)a description of how the local area will
				serve the employment and training needs of dislocated workers (including
				displaced homemakers), low-income individuals (including recipients of public
				assistance), individuals with limited English proficiency, homeless
				individuals, individuals training for nontraditional employment, youth, older
				workers, ex-offenders, migrant and seasonal farmworkers, refugee and entrants,
				veterans (including disabled veterans and homeless veterans), and Native
				Americans;
				and
						.
				106.Establishment
			 of one-stop delivery systemSection 121 is amended—
				(1)in subsection (b)—
					(A)in paragraph
			 (1)(B)—
						(i)by
			 striking clause (vi); and
						(ii)by
			 redesignating clauses (vii) through (xii) as clauses (vi) through (xi),
			 respectively; and
						(B)in paragraph
			 (2)(B)—
						(i)by
			 striking clause (ii); and
						(ii)by
			 redesignating clauses (iii) through (v) as clauses (ii) through (iv),
			 respectively;
						(2)in subsection
			 (d)(2)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)shall be designated or certified as a
				one-stop operator through a competitive process;
				and
							;
				and
					(B)in subparagraph
			 (B), by striking clause (ii) and redesignating clauses (iii) through (vi) as
			 clauses (ii) through (v), respectively; and
					(3)by striking
			 subsection (e) and redesignating subsection (f) as subsection (e).
				107.Identification
			 of eligible providers of training servicesSection 122 is amended—
				(1)in subsection
			 (b)(2)(C), by striking , including representatives of business and labor
			 organizations;
				(2)in subsection
			 (c)(3), by striking , including representatives of business and labor
			 organizations; and
				(3)in subsection
			 (d)(3)(A), by striking in sections 128(a) and 133(a)(1), as
			 appropriate and inserting in section 133(a)(1).
				108.Identification
			 of eligible providers of youth activitiesSection 123 is repealed.
			109.General
			 authorizationChapter 5 of
			 title I is amended—
				(1)by striking the
			 heading related to chapter 5 and inserting the following:
			 Employment and Training
			 Activities; and
				(2)in section
			 131—
					(A)by striking
			 paragraphs (1)(B) and (2)(B) of; and
					(B)by striking
			 adults, and dislocated workers and inserting adults,
			 dislocated workers, youth, veterans, and targeted populations.
					110.State
			 allotmentsSection 132 is
			 amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)In
				generalThe Secretary shall—
							(1)reserve 2 percent
				of the total amount appropriated under subsections (a) through (d) of section
				137 for a fiscal year, of which—
								(A)not less than 85
				percent shall be used for national emergency grants under section 173;
								(B)not more than 10
				percent may be used for demonstration projects under section 171; and
								(C)not more than 5
				percent may be used to provide technical assistance under section 170;
				and
								(2)from the remaining
				amount appropriated under section 137(a) for a fiscal year, make allotments in
				accordance with subsection (b)(1);
							(3)from the remaining
				amount appropriated under section 137(b) for a fiscal year, make allotments in
				accordance with subsection (b)(2);
							(4)from the remaining
				amount appropriated under section 137(c) for a fiscal year, make allotments in
				accordance with subsection (b)(3); and
							(5)from the remaining
				amount appropriated under section 137(d) for a fiscal year, make allotments in
				accordance with subsection (b)(4).
							;
				and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Allotment among
				States for employment and training activities
							(1)Workforce
				investment fund
								(A)Reservation for
				outlying areas
									(i)In
				GeneralFrom the amount made
				available under subsection (a)(2) for a fiscal year, the Secretary shall
				reserve not more than 1/4 of 1 percent to provide
				assistance to the outlying areas.
									(ii)RestrictionThe Republic of Palau shall cease to be
				eligible to receive funding under this subparagraph upon entering into an
				agreement for extension of United States educational assistance under the
				Compact of Free Association (approved by the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188)) after the date of enactment of the
				Streamlining Workforce Development Programs Act of 2011.
									(B)States
									(i)In
				generalAfter determining the amount to be reserved under
				subparagraph (A), the Secretary shall allot the remainder of the amount
				referred to in subsection (a)(2) for a fiscal year to the States pursuant to
				clause (ii) for employment and training activities and statewide workforce
				investment activities.
									(ii)FormulaSubject
				to clauses (iii) and (iv), of the remainder—
										(I)331/3
				percent shall be allotted on the basis of the relative number of unemployed
				individuals in areas of substantial unemployment in each State, compared to the
				total number of unemployed individuals in areas of substantial unemployment in
				all States;
										(II)331/3
				percent shall be allotted on the basis of the relative number of individuals in
				the civilian labor force in each State as compared to the total number of such
				individuals in all States; and
										(III)331/3
				percent shall be allotted on the basis of the relative number of individuals in
				a State who have been unemployed for 15 weeks or more, compared to the total
				number of individuals in all States who have been unemployed for 15 weeks or
				more.
										(iii)Minimum and
				maximum percentages
										(I)Minimum
				percentageThe Secretary shall ensure that no State shall receive
				an allotment under this subparagraph for a fiscal year that is less than 90
				percent of the allotment percentage of the State for the preceding fiscal
				year.
										(II)Maximum
				percentageSubject to subclause (I), the Secretary shall ensure
				that no State shall receive an allotment under this subparagraph for a fiscal
				year that is more than 130 percent of the allotment percentage of the State for
				the preceding fiscal year.
										(iv)Small state
				minimum allotmentSubject to clause (iii), the Secretary shall
				ensure that no State shall receive an allotment under this subparagraph for a
				fiscal year that is less than 2/10 of 1 percent of the
				remainder described in clause (i) for the fiscal year.
									(v)DefinitionsFor
				the purpose of the formula specified in this subparagraph:
										(I)IndividualThe
				term individual means an individual who is not less than age 16
				and not more than age 72.
										(II)Allotment
				percentageThe term allotment percentage—
											(aa)used with respect to fiscal year 2012,
				means the percentage of the amounts allotted to States under the provisions
				listed in paragraphs (1) through (6) of section 201 of the Streamlining
				Workforce Development Programs Act of 2011 and chapter 5 of this title (as such
				provisions and chapter were in effect on the day before the date of enactment
				of such Act) that is received under such provisions and under such chapter by
				the State involved for fiscal year 2012; and
											(bb)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the remainder
				described in clause (i) that is received through an allotment made under this
				subparagraph for the fiscal year.
											(2)State youth
				workforce investment fund
								(A)Reservation for
				outlying areas
									(i)In
				generalFrom the amount made
				available under subsection (a)(3) for a fiscal year, the Secretary shall
				reserve not more than 1/4 of 1 percent to provide
				assistance to the outlying areas.
									(ii)RestrictionThe Republic of Palau shall cease to be
				eligible to receive funding under this subparagraph upon entering into an
				agreement for extension of United States educational assistance under the
				Compact of Free Association (approved by the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188)) after the date of enactment of the
				Streamlining Workforce Development Programs Act of 2011.
									(B)States
									(i)In
				generalAfter determining the amount to be reserved under
				subparagraph (A), the Secretary shall allot the remainder of the amount
				referred to in subsection (a)(3) for a fiscal year to the States pursuant to
				clause (ii) for State youth activities.
									(ii)FormulaSubject
				to clauses (iii) and (iv), of the remainder—
										(I)50 percent shall
				be allotted on the basis of the relative number of disadvantaged youth who are
				ages 16 through 24 in each State, compared to the total number of disadvantaged
				youth who are ages 16 through 24 in all States; and
										(II)50 percent shall
				be allotted on the basis of the relative number of secondary school dropouts
				who are ages 16 and 17 compared to the total number of secondary school
				dropouts who are ages 16 and 17 in all States.
										(iii)Minimum and
				maximum percentages
										(I)Minimum
				percentageThe Secretary shall ensure that no State shall receive
				an allotment under this subparagraph for a fiscal year that is less than 90
				percent of the allotment percentage of the State for the preceding fiscal
				year.
										(II)Maximum
				percentageSubject to subclause (I), the Secretary shall ensure
				that no State shall receive an allotment under this subparagraph for a fiscal
				year that is more than 130 percent of the allotment percentage of the State for
				the preceding fiscal year.
										(iv)Small State
				minimum allotmentSubject to
				clause (iii), the Secretary shall ensure that no State shall receive an
				allotment under this subparagraph for a fiscal year that is less than
				2/10 of 1 percent of the remainder described in clause (i)
				for the fiscal year.
									(v)DefinitionsFor
				the purpose of the formula specified in this subparagraph:
										(I)Allotment
				percentageThe term allotment percentage—
											(aa)used with respect to fiscal year 2012,
				means the percentage of the amounts allotted to States under the provisions
				listed in paragraphs (7) through (9) of section 201 of the Streamlining
				Workforce Development Programs Act of 2011 (as such provisions were in effect
				on the day before the date of enactment of such Act) that is received under
				such provisions by the State involved for fiscal year 2012; and
											(bb)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the remainder
				described in clause (i) that is received through an allotment made under this
				subparagraph for the fiscal year.
											(II)Disadvantaged
				youthThe term
				disadvantaged youth means an individual who is age 16 through 24
				who receives an income, or is a member of a family that received a total family
				income, that, in relation to family size, does not exceed the higher of—
											(aa)the
				poverty line; or
											(bb)70
				percent of the lower living standard income level.
											(3)Veterans
				workforce investment fund
								(A)Reservation for
				outlying areas
									(i)In
				generalFrom the amount made
				available under subsection (a)(4) for a fiscal year, the Secretary shall
				reserve not more than 1/4 of 1 percent to provide
				assistance to the outlying areas.
									(ii)RestrictionThe Republic of Palau shall cease to be
				eligible to receive funding under this paragraph upon entering into an
				agreement for extension of United States educational assistance under the
				Compact of Free Association (approved by the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188)) after the date of enactment of the
				Streamlining Workforce Development Programs Act of 2011.
									(B)States
									(i)In
				generalAfter determining the amount to be reserved under
				subparagraph (A), the Secretary shall allot the remainder of the amount
				referred to in subsection (a)(4) for a fiscal year to the States pursuant to
				clause (ii) for veterans employment and training activities.
									(ii)FormulaSubject
				to clauses (iii) and (iv), the remainder shall be allotted on the basis of the
				relative number of unemployed veterans in each State, compared to the total
				number of unemployed veterans in all States.
									(iii)Minimum and
				maximum percentages
										(I)Minimum
				PercentageThe Secretary shall ensure that no State shall receive
				an allotment under this subparagraph for a fiscal year that is less than 90
				percent of the allotment percentage of the State for the preceding fiscal
				year.
										(II)Maximum
				PercentageSubject to subclause (I), the Secretary shall ensure
				that no State shall receive an allotment under this subparagraph for a fiscal
				year that is more than 130 percent of the allotment percentage of the State for
				the preceding fiscal year.
										(iv)Small State
				minimum allotmentSubject to
				clause (iii), the Secretary shall ensure that no State shall receive an
				allotment under this subparagraph for a fiscal year that is less than
				2/10 of 1 percent of the remainder described in clause (i)
				for the fiscal year.
									(v)DefinitionFor the purpose of the formula specified in
				this subparagraph, the term allotment percentage—
										(I)used with respect to fiscal year 2012,
				means the percentage of the amounts allotted to States under the provisions
				listed in paragraphs (12) through (15) of section 201 of the Streamlining
				Workforce Development Programs Act of 2011 (as such provisions were effect on
				the day before the date of enactment of such Act) that is received under such
				provisions by the State involved for fiscal year 2012; and
										(II)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the remainder
				described in clause (i) that is received through an allotment made under this
				subparagraph for the fiscal year.
										(4)Targeted
				populations workforce investment fund
								(A)Reservation for
				outlying areas
									(i)In
				generalFrom the amount made available under subsection (a)(5)
				for a fiscal year, the Secretary shall reserve—
										(I)not more than
				1/4 of 1 percent to provide assistance to the outlying
				areas; and
										(II)not more than 1.5
				percent to provide assistance to Indian Tribes.
										(ii)RestrictionThe Republic of Palau shall cease to be
				eligible to receive funding under this subparagraph upon entering into an
				agreement for extension of United States educational assistance under the
				Compact of Free Association (approved by the Compact of Free Association
				Amendments Act of 2003 (Public Law 108–188)) after the date of enactment of the
				Streamlining Workforce Development Programs Act of 2011.
									(B)States
									(i)In
				GeneralAfter determining the amount to be reserved under
				subparagraph (A), the Secretary shall allot the remainder of the amount
				referred to in subsection (a)(5) for a fiscal year to the States pursuant to
				clause (ii) for refugee and entrant, ex-offender, migrant and seasonal
				farmworker, and Native American employment and training activities.
									(ii)FormulaSubject to clauses (iii) and (iv), the
				remainder shall be allotted on the basis of the relative number of refugee and
				entrants, ex-offenders, migrant and seasonal farmworkers, and Native Americans
				who are unemployed in each State, compared to the total number of refugee and
				entrants, ex-offenders, migrant and seasonal farmworkers, and Native Americans
				who are unemployed in all States.
									(iii)Minimum and
				Maximum Percentages
										(I)Minimum
				PercentageThe Secretary shall ensure that no State shall receive
				an allotment under this subparagraph for a fiscal year that is less than 90
				percent of the allotment percentage of the State for the preceding fiscal
				year.
										(II)Maximum
				PercentageSubject to subclause (I), the Secretary shall ensure
				that no State shall receive an allotment under this subparagraph for a fiscal
				year that is more than 130 percent of the allotment percentage of the State for
				the preceding fiscal year.
										(iv)Small State
				Minimum AllotmentSubject to
				clause (iii), the Secretary shall ensure that no State shall receive an
				allotment under this subparagraph for a fiscal year that is less than
				2/10 of 1 percent of the remainder described in clause (i)
				for the fiscal year.
									(v)DefinitionFor the purpose of the formula specified in
				this subparagraph, the term allotment percentage—
										(I)used with respect to fiscal year 2012,
				means the percentage of the amounts allotted to States under the provisions
				listed in paragraphs (16) through (23) of section 201 of the Streamlining
				Workforce Development Programs Act of 2011 (as such provisions were effect on
				the day before the date of enactment of such Act) that is received under such
				provisions by the State involved for fiscal year 2012; and
										(II)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the remainder
				described in clause (i) that is received through an allotment made under this
				subparagraph for the fiscal
				year.
										.
				111.Within State
			 allocationsSection 133 is
			 amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Reservations for
				State activities
							(1)Statewide
				employment and training activities
								(A)In
				generalThe Governor of a State shall reserve up to 15 percent of
				the total amount allotted to the State under section 132(b)(1)(B) for a fiscal
				year to carry out the statewide activities described in section 134(a).
								(B)Statewide rapid
				response activitiesOf the amount reserved under subparagraph (A)
				for a fiscal year, the Governor of the State shall reserve not more than 10
				percent for statewide rapid response activities described in section
				134(a)(2)(A).
								(2)Statewide Youth
				Workforce Investment FundThe Governor of a State may reserve up
				to 2 percent of the total amount allotted to the State under section
				132(b)(2)(B) for a fiscal year to carry out the statewide activities described
				in section 134(a).
							(3)Statewide
				Veterans Workforce Investment Fund ActivitiesThe Governor of a
				State may reserve up to 2 percent of the total amount allotted to the State
				under section 132(b)(3)(B) for a fiscal year to carry out statewide activities
				described in section 134(a).
							(4)Statewide
				Targeted Population Workforce Investment Fund ActivitiesThe
				Governor of a State may reserve up to 2 percent of the total amount allotted to
				the State under section 132(b)(4)(B) for a fiscal year to carry out the
				statewide activities described in section
				134(a).
							;
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Within State
				allocation
							(1)Statewide
				employment and training activitiesThe Governor, acting in
				accordance with the State plan, and after consulting with chief elected
				officials in the local areas, shall—
								(A)allocate the funds
				that are allotted to the State for employment and training activities and
				statewide workforce investment activities under section 132(b)(1)(B) and not
				reserved under subsection (a)(1), in accordance with paragraph (2)(A);
								(B)award the funds that are allotted to the
				State for State youth activities under section 132(b)(2)(B) and not reserved
				under subsection (a)(2) through competitive grants to eligible entities, in
				accordance with section 135;
								(C)allocate the funds
				that are allotted to the State for veterans employment and training activities
				under section 132(b)(3)(B) and not reserved under subsection (a)(3), in
				accordance with paragraph (2)(B); and
								(D)allocate the funds
				that are allotted to the State for targeted populations employment and training
				activities under section 132(b)(4)(B) and not reserved under subsection (a)(4),
				in accordance with paragraph (2)(C).
								(2)Formula
				allocations
								(A)Workforce
				investment fund
									(i)AllocationIn
				allocating the funds described in paragraph (1)(A) to local areas, a State
				shall allocate—
										(I)331/3
				percent on the basis described in section 132(b)(B)(ii)(I);
										(II)331/3
				percent on the basis described in section 132(b)(B)(ii)(II); and
										(III)331/3
				percent on the basis described in section 132(b)(B)(ii)(III).
										(ii)Minimum and
				maximum percentages
										(I)Minimum
				PercentageThe State shall ensure that no local area shall
				receive an allotment under this subparagraph for a fiscal year that is less
				than 90 percent of the allocation percentage of the local area for the
				preceding fiscal year.
										(II)Maximum
				PercentageSubject to subclause (I), the State shall ensure that
				no local area shall receive an allocation for a fiscal year under this
				subparagraph for a fiscal year that is more than 130 percent of the allocation
				percentage of the local area for the preceding fiscal year.
										(iii)DefinitionsFor
				the purpose of the formula specified in this subparagraph:
										(I)IndividualThe
				term individual means an individual who is not less than age 16
				and not more than age 72.
										(II)Allocation
				percentageThe term
				allocation percentage—
											(aa)used with respect to fiscal year 2012,
				means the percentage of the amounts allocated to local areas under paragraphs
				(1) through (6) of section 201 of the Streamlining Workforce Development
				Programs Act of 2011 and chapter 5 of this title (as such provisions and such
				chapter were in effect on the day before the date of enactment of such Act)
				that is received under such provisions and such chapter by the local area
				involved for fiscal year 2012; and
											(bb)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the funds
				described in clause (i) that is received through an allocation made under this
				subparagraph for the fiscal year.
											(B)Veterans
				Workforce Investment Fund
									(i)AllocationIn
				allocating the funds described in
				paragraph (1)(C) to local areas, a State
				shall allocate the funds on the basis described in section
				132(b)(3)(B)(ii).
									(ii)Minimum and
				maximum percentages
										(I)Minimum
				PercentageThe State shall ensure that no local area shall
				receive an allocation under this subparagraph for a fiscal year that is less
				than 90 percent of the allotment percentage of the local area under this
				subparagraph for the preceding fiscal year.
										(II)Maximum
				PercentageSubject to subclause (I), the State shall ensure that
				no local area shall receive an allocation for a fiscal year under this
				subparagraph for a fiscal year that is more than 130 percent of the allotment
				percentage of the local area for the preceding fiscal year.
										(iii)DefinitionFor
				the purpose of the formula specified in this subparagraph, the term
				allocation percentage—
										(I)used with respect to fiscal year 2012,
				means the percentage of the amounts allocated to local areas under paragraphs
				(12) through (15) of section 201 of the Streamlining Workforce Development
				Programs Act of 2011 (as such provisions were in effect on the day before the
				date of enactment of such Act) that is received under such provisions by the
				local area involved for fiscal year 2012; and
										(II)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the funds
				described in clause (i) that is received through an allocation made under this
				subparagraph for the fiscal year.
										(C)Targeted
				populations workforce investment fund
									(i)AllocationIn
				allocating the funds described in
				paragraph (1)(D) to local areas, a State
				shall allocate funds on the basis described in section 132(b)(4)(B)(ii).
									(ii)Minimum and
				maximum percentages
										(I)Minimum
				PercentageThe State shall ensure that no local area shall
				receive an allotment under this paragraph for a fiscal year that is less than
				90 percent of the allotment percentage of the local area under this
				subparagraph for the preceding fiscal year.
										(II)Maximum
				PercentageSubject to subclause (I), the State shall ensure that
				no local area shall receive an allotment for a fiscal year under this paragraph
				that is more than 130 percent of the allotment percentage of the local area
				under this subparagraph for the preceding fiscal year.
										(iii)DefinitionFor the purpose of the formula specified in
				this subparagraph, the term allocation percentage—
										(I)used with respect to fiscal year 2012,
				means the percentage of the amounts allocated to local areas under paragraphs
				(16) through (23) of section 201 of the Streamlining Workforce Development
				Programs Act of 2011 (as such provisions were in effect on the day before the
				date of enactment of such Act) that is received under such provisions by the
				local area involved for fiscal year 2012; and
										(II)used with respect
				to fiscal year 2013 or a subsequent year, means the percentage of the funds
				described in clause (i) that is received through an allocation made under this
				subparagraph for the fiscal
				year.
										.
				(3)in subsection
			 (c)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalThe Governor, may in
				accordance with this subsection, reallocate to eligible local area within the
				State amounts that are allocated under subsection (b) for employment and
				training activities and that are available for
				reallocation.
							;
					(B)in paragraph (2),
			 by striking paragraph (2)(A) or (3) of subsection (b) for such
			 activities and inserting subsection (b) for such
			 activities;
					(C)by amending
			 paragraph (3) to read as follows:
						
							(3)ReallocationsIn making reallocations to eligible local
				areas of amounts available pursuant to paragraph (2) for a program year, the
				Governor shall allocate to each eligible local area within the State an amount
				based on the relative amount allocated to such local area under subsection
				(b)(2) for such activities for such prior program year, as compared to the
				total amount allocated to all eligible local areas in the State under
				subsection (b)(2) for such activities for such prior program
				year.
							;
				and
					(D)in paragraph (4),
			 by striking paragraph (2)(A) or (3) of; and
					(4)by adding at the
			 end the following new subsection:
					
						(d)Local
				administrative cost limitOf
				the amounts allocated to a local area under this section for a fiscal year, not
				more than 10 percent of the amount may be used by the local board involved for
				the administrative costs of carrying out local workforce investment activities
				in the local area under this
				chapter.
						.
				112.Use of funds
			 for employment and training activitiesSection 134 is amended—
				(1)in subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				general
								(A)In
				generalSubject to subparagraph (C), funds reserved by a Governor
				for a State as described in paragraphs (1)(A), (2), (3), and (4) of section
				133(a)—
									(i)shall be used to
				carry out the statewide employment and training activities described in
				paragraph (2)(B); and
									(ii)may be used to
				carry out any of the statewide employment and training activities described in
				paragraph (3).
									(B)Statewide rapid
				response activitiesFunds reserved by a Governor for a State as
				described in section 133(a)(1)(B) shall be used to carry out the statewide
				rapid response activities described in paragraph (2)(A).
								(C)Special
				RuleFunds reserved by a Governor for State as described in
				paragraphs (2), (3), and (4) of section 133(a) shall be used by the State to
				assist those individuals who are described in paragraphs (2)(B)(ii),
				(3)(B)(ii), and (4)(B)(ii) of section 132(b),
				respectively.
								;
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking section 133(a)(2) and inserting
			 section 133(a)(1)(B); and
						(ii)in
			 subparagraph (B), by striking sections 128 through
			 carry and inserting section 133(a)(1)(A) to
			 carry;
						(C)in paragraph
			 (3)—
						(i)by striking activities.— and all
			 that follows through A State and inserting
			 activities.—A State;
						(ii)by
			 striking sections 128(a) though to carry and
			 inserting section 133(a)(1)(A) to carry;
						(iii)by striking subparagraph (B);
						(iv)by
			 redesignating clauses (i) through (vii) as subparagraphs (A) through (G),
			 respectively; and
						(v)in
			 subparagraph (A) (as so redesignated), by striking subject to
			 subparagraph (B); and
						(D)by adding at the
			 end the following new paragraph:
						
							(4)LimitationNot more than 5 percent of the funds
				allotted under section 132(b) to a State may be used by the State for
				administrative activities carried out under this
				subsection.
							;
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Local employment
				and training activities
							(1)In
				generalSubject to paragraph (2), funds allocated to a local area
				under section 133(b)—
								(A)shall be used to
				carry out employment and training activities described in section (d);
				and
								(B)may be used to
				carry out employment and training activities described in section (e).
								(2)Special
				ruleFunds allocated to a local area under subparagraphs (B) and
				(C) of section 133(b)(2) shall be used by the local board involved to assist
				those individuals who are described in subparagraphs (B)(i) and (C)(i) of
				section 133(b)(2),
				respectively.
							;
				(3)in subsection
			 (d)—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 the matter preceding clause (i), by striking area for adults
			 through shall and inserting area under section 133(b)
			 shall;
						(ii)in clause (ii),
			 by striking to adults and dislocated workers, respectively,;
			 and
						(iii)in
			 clauses (iii) and (iv), by striking to adult and dislocated workers,
			 respectively, described in such paragraph;
						(B)in paragraph (2),
			 by striking who are adults and dislocated workers;
					(C)in paragraph
			 (3)(A), in the matter preceding clause (i)(I), by striking for
			 adults through respectively and inserting under
			 section 133(b) shall be used to provide training services to
			 individuals;
					(D)in paragraph
			 (4)(A), in the matter preceding clause (i), by striking for
			 adults through respectively and inserting under
			 section 133(b) shall be used to provide training services to
			 individuals; and
					(4)by adding at the
			 end the following new subsection:
					
						(f)Local Veterans’
				Employment Representative
							(1)In
				generalFrom the funds allocated to a local area under section
				133(b)(2)(B)(ii), a local area shall hire and employ one or more local
				veterans’ employment representatives to carry out employment, training, and
				placement services under this subsection.
							(2)Principal
				dutiesA local veterans’ employment representative in a local
				area shall—
								(A)conduct outreach
				to employers in the local area to assist veterans, including disabled veterans,
				in gaining employment, including—
									(i)conducting
				seminars for employers; and
									(ii)in conjunction
				with employers, conducting job search workshops, and establishing job search
				groups; and
									(B)facilitate
				employment, training, and placement services furnished to veterans, including
				disabled veterans, in the local area under the one-stop delivery system under
				section 121.
								(3)Hiring
				preference for veterans and individuals with expertise in serving
				veteransA local area shall,
				to the maximum extent practicable, employ veterans or individuals with
				expertise in serving veterans to serve as the local veterans’ employment
				representative and carry out the services described in paragraph (2). In hiring
				an individual to serve as a local veterans’ representative, a local board shall
				give preference to veterans and other individuals in the following
				order:
								(A)To qualified
				service-connected disabled veterans.
								(B)If no veteran
				described in subparagraph (A) is available, to any other veterans.
								(C)If no veteran
				described in subparagraph (A) or (B) is available, to any other individuals
				with expertise in serving veterans.
								(4)ReportingEach local veterans’ employment
				representative shall be administratively responsible to the manager of the
				one-stop delivery center in the local area and shall provide reports, not less
				frequently than quarterly, to the manager of such center and to the Director
				for Veterans’ Employment and Training for the State on compliance by the
				representative with Federal law and regulations with respect to the special
				services and hiring preferences described in paragraph (3) for veterans and
				individuals with expertise in serving
				veterans.
							.
				113.State youth
			 workforce investment fund activitiesChapter 5 of subtitle B of title I is
			 amended by adding at the end the following new section:
				
					135.State youth
				workforce investment fund activities
						(a)In
				GeneralOf the funds allotted to a State under section
				132(b)(2)(B), the Governor of a State—
							(1)may reserve up to
				5 percent to provide technical assistance to, and conduct evaluations as
				described in section 172 of the programs and activities carried out under this
				section; and
							(2)using the
				remainder, shall award grants, on a competitive basis, to eligible entities to
				carry out programs and activities authorized under this section to assist
				eligible youth in acquiring the education and skills, credentials, and
				employment experience necessary to succeed in the labor market.
							(b)Eligible entity
				definedFor purposes of this
				section, the term eligible entity means—
							(1)a local board or a consortium of local
				boards;
							(2)a nonprofit
				entity, for-profit entity, or a consortium of nonprofit or for-profit entities
				with a demonstrated record of—
								(A)placing youth into
				year-round employment;
								(B)successfully
				implementing dropout recovery activities, or
								(C)successfully
				implementing intensive and fully supervised programs of education, career
				training, and work experience; or
								(3)a consortium of
				the entities described in paragraphs (1) and (2).
							(c)Grant
				period
							(1)In
				generalA grant under this subsection shall be awarded for a
				period of 1 year.
							(2)Grant
				renewalA Governor of a State may renew, for up to 4 additional
				1-year periods, a grant awarded under this section.
							(d)Authority To
				require matchA Governor of a State may require that eligible
				entities receiving grants under this section provide a non-Federal share of the
				cost of activities carried out under this section.
						(e)Eligible
				youthTo be eligible to
				participate in activities under this section, an individual shall be a youth
				between the ages 16 and 24 as of the time the eligibility determination is made
				by the Governor of the State who is—
							(1)a secondary school
				dropout;
							(2)a member of a
				low-income family;
							(3)a youth in foster
				care (including youth aging out of foster care);
							(4)a youth
				offender;
							(5)a youth who is an
				individual with a disability;
							(6)a child of
				incarcerated parents; or
							(7)a migrant
				youth.
							(f)Use of
				fundsAn eligible entity receiving a grant under this section
				shall use such funds for activities that are designed to assist eligible youth
				in acquiring the education and skills, credentials, and employment experience
				that are necessary to succeed in the labor market by carrying out at least one
				of the following:
							(1)Training and
				internships for out-of-school youth in in-demand industries or occupations
				important to the State and local economy.
							(2)Dropout recovery
				activities that are designed to lead to the attainment of a secondary school
				diploma, General Education Development (GED) credential, or other
				State-recognized equivalent (including recognized alternative standards for
				individuals with disabilities).
							(3)Activities
				designed to assist special youth populations, such as court-involved youth,
				homeless youth, foster-children, young parents, and youth with
				disabilities.
							(4)Activities
				combining remediation of academic skills, work readiness training, and work
				experience, and including linkages to postsecondary education and training,
				apprenticeships, and career-ladder employment.
							(5)Operating a residential center, such as a
				Job Corps Center described in subsection (i) if the requirements described in
				paragraph (3) of such subsection are met, that shall be operated so as to
				provide enrollees, in a well-supervised setting, with access to activities
				described in this subsection.
							(6)Other
				evidence-based strategies or activities designed to improve the education and
				employment outcomes for youth.
							(g)ApplicationsTo
				be eligible to receive a grant under this section, an eligible entity shall
				submit an application to a State at such time, in such manner, and containing
				such information as the State may require, including—
							(1)a description of
				how the strategies and activities will be aligned with the State plan submitted
				under section 112 and the local plans submitted under section 118 with respect
				to the areas of the State that will be the focus of grant activities under this
				section;
							(2)a description of
				the educational and skills training programs and activities the eligible entity
				will provide to eligible youth under this section;
							(3)how the eligible
				entity will collaborate with State and local workforce investment systems
				established under this title in the provision of such programs and
				activities;
							(4)a description of the programs of
				demonstrated effectiveness on which the provision of such educational and
				skills training programs and activities are based, and a description of how
				such programs and activities will improve the education and skills training for
				eligible youth;
							(5)a description of
				youth populations to be served and the skill needs of those populations, and
				the manner in which eligible youth will be recruited and selected as
				participants;
							(6)a description of
				the private and public, and local and State resources that will be leveraged,
				in addition to the grant funds provided under this section, to provide the
				programs and activities under this section, and how the entity will ensure the
				sustainability of such programs and activities after grant funds are no longer
				available;
							(7)a description of
				the extent of the involvement of employers in such programs and
				activities;
							(8)a description of
				the levels of performance the eligible entity expects to achieve with respect
				to the indicators of performance for youth specified in section
				136(b)(2)(A)(ii); and
							(9)a detailed budget
				and a description of the system of fiscal controls, and auditing and
				accountability procedures that will be used to ensure fiscal soundness for the
				programs and activities provided under this section.
							(h)Factors for
				award
							(1)In
				generalIn awarding grants under this section, a State shall
				consider—
								(A)the quality of the
				proposed programs and activities;
								(B)the goals to be
				achieved;
								(C)the likelihood of
				successful implementation;
								(D)the extent to
				which the proposed programs and activities—
									(i)are based on
				proven strategies or demonstrated results; or
									(ii)will expand the
				education and skills training for eligible youth;
									(E)the extent of
				collaboration with the State and local workforce investment systems in carrying
				out the proposed programs and activities;
								(F)the extent of
				employer involvement in the proposed programs and activities;
								(G)whether there are
				other Federal and non-Federal funds available for similar activities to the
				proposed programs and activities, and the additional State, local, and private
				resources that will be provided to carry out the proposed programs and
				activities;
								(H)the quality of the
				proposed programs and activities in meeting the needs of the eligible youth to
				be served; and
								(I)the extent to
				which the proposed programs and activities will expand on services provided to
				individuals between 16 and 24 years of age provided under section 134.
								(2)Equitable
				geographic distributionIn awarding grants under this section the
				State shall ensure an equitable distribution of such grants across
				geographically diverse areas.
							(i)Additional uses
				of funds
							(1)In
				generalIf the requirements
				described in paragraph (3) are met, an eligible entity may use a grant received
				under this section to operate a Job Corps Center that was established under
				subtitle C (as in effect on the day before the enactment of the Streamlining
				Workforce Development Programs Act of 2011) and in existence on the day before
				the enactment of such Act to—
								(A)provide work-based
				learning throughout the enrollment of the enrollees of such Center; and
								(B)assist the
				enrollees in obtaining meaningful unsubsidized employment, participating in
				secondary or postsecondary education programs, enrolling in other suitable
				career training programs, or satisfying Armed Forces requirements, on
				completion of their enrollment.
								(2)LimitationAn
				eligible entity may use not more than 10 percent of the grant funds received
				under this section for construction and facilities improvement of a Job Corps
				Center.
							(3)RequirementsIn order for an eligible entity to operate
				a Job Corps Center under paragraph (1), the following requirements shall be
				met:
								(A)The State has
				submitted to the Secretary, a written request for the appropriate title and
				deed for such Job Corps Center, and has been granted such title and deed under
				paragraph (4)(A).
								(B)The State agency,
				or appropriate agency responsible for inspecting public buildings and
				safeguarding the health of disadvantaged students, has conducted an in-person
				review of the physical condition and health-related activities of the Job Corps
				Center. Such review shall include a passing rate of occupancy under State and
				local ordinances.
								(C)The State has
				demonstrated, as part of the State plan in section 112, that it has developed
				and will enforce professional standards of conduct.
								(4)Secretarial
				Actions
								(A)In
				generalUpon receiving a written request from a State under
				paragraph (3)(A), the Secretary, in coordination with the Administrator of the
				General Services Administration, shall transfer the title and deed for the
				appropriate Job Corps Center to the State within 30 days. The Secretary shall
				be prohibited from imposing any requirement on a State in exchange for such
				title and deed.
								(B)TransitionAfter
				365 calendar days after the date of enactment of Streamlining Workforce
				Development Programs Act of 2011, the Secretary shall transfer all Job Corps
				Centers with respect to which the Secretary has not received a written request
				under paragraph (3)(A) to the Administrator of the General Services
				Administration for disposal of excess Federal real
				property.
								.
			114.Performance
			 accountability systemSection
			 136 is amended—
				(1)in subsection
			 (b)—
					(A)by amending
			 paragraphs (1) and (2) to read as follows:
						
							(1)In
				GeneralFor each State, the State performance measures shall
				consist of—
								(A)(i)the core indicators of
				performance described in paragraph (2)(A); and
									(ii)additional indicators of
				performance (if any) identified by the State under paragraph (2)(C); and
									(B)a State adjusted
				level of performance for each indicator described in subparagraph (A).
								(2)Indicators of
				Performance
								(A)Core Indicators
				of Performance
									(i)In
				generalThe core indicators of performance for the program of
				employment and training activities authorized under section 134, the program of
				adult education and literacy activities authorized under title II, and the
				program authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C.
				720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732,
				741), shall consist of—
										(I)the percentage of
				program participants who are employed during the first or second full calendar
				quarter after exit from the program;
										(II)the percentage of
				program participants who are employed during the 2 full calendar quarters
				subsequent to the earliest full calendar quarter during which the participant
				was employed as described in subclause (I);
										(III)the median
				earnings of program participants who are employed during the 2 subsequent full
				calendar quarters described in subclause (II); and
										(IV)the percentage of
				program participants who obtain a recognized postsecondary credential, or a
				secondary school diploma or its recognized equivalent (subject to clause
				(iii)), during participation in or within 1 year after exit from
				program.
										(ii)Core indicators
				for eligible youthThe core indicators of performance for the
				program of youth activities authorized under section 135, shall include—
										(I)the percentage of
				program participants who are in education or training activities, employed, or
				in the military service, during the first or second full calendar quarter after
				exit from the program;
										(II)the percentage of
				program participants who obtain a recognized postsecondary credential described
				in clause (i)(IV), or a secondary school diploma or its recognized equivalent
				(subject to clause (iii)), during participation in or within 1 year after exit
				from the program; and
										(III)the median
				earnings of program participants who are employed during the 2 subsequent full
				calendar quarters described in subclause (II).
										(iii)Indicator
				relating to credentialFor purposes of clause (i)(IV) or
				(ii)(II), program participants who obtain a secondary school diploma or its
				recognized equivalent shall be included in the percentage counted as meeting
				the criterion under such clause only if such participants, in addition to
				obtaining such diploma or its recognized equivalent, have obtained employment
				or are in an education or training program leading to a recognized
				postsecondary credential described in clause (i)(IV) within 1 year after exit
				from the program.
									(B)Additional
				indicatorsA State may identify in the State plan additional
				indicators for workforce investment activities authorized under this
				subtitle.
								;
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A)—
							(I)in the heading, by
			 striking and customer
			 satisfaction indicator;
							(II)in clause (i), by
			 striking and the customer satisfaction indicator described in paragraph
			 (2)(B);
							(III)in clause (ii),
			 by striking and the customer satisfaction indicator of performance, for
			 the first 3 and inserting , for the first 2;
							(IV)in clause
			 (iii)—
								(aa)in
			 the heading, by striking 3
			 years and inserting 2 years; and
								(bb)by
			 striking and the customer satisfaction indicator of performance, for the
			 first 3 program years and inserting for the first 2 program
			 years;
								(V)in clause (iv), by
			 striking subclause (I) and redesignating subclauses (II) and (II) as subclauses
			 (I) and (II), respectively;
							(VI)in clause
			 (v)—
								(aa)in
			 the heading, by striking 4th
			 and 5th years and inserting 3rd and 4th years;
								(bb)by striking
			 4th program year and inserting 3rd program year;
			 and
								(cc)by
			 striking 4th and 5th program years and inserting 3rd and
			 4th program years; and
								(VII)in clause (vi),
			 by striking described in clause (iv)(II) and inserting
			 described in clause (iv)(I); and
							(ii)in
			 subparagraph (B), by striking paragraph (2)(C) and inserting
			 paragraph (2)(B);
						(2)in subsection
			 (c)(1)(A)—
					(A)by amending clause
			 (i) to read as follows:
						
							(i)the core indicators of performance
				described in subsection (b)(2)(A) for activities described in such subsection,
				other than statewide workforce investment activities;
				and
							;
				and
					(B)in clause (ii), by
			 striking (b)(2)(C) and inserting
			 (b)(2)(B);
					(3)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking 127 or; and
						(ii)by
			 striking and the customer satisfaction indicator each place it
			 appears;
						(B)in paragraph
			 (2)—
						(i)by
			 striking and at the end of subparagraph (E);
						(ii)by
			 striking the period at the end of subparagraph (F) and inserting ;
			 and; and
						(iii)by
			 adding at the end, the following:
							
								(G)with respect to each local area in the
				State—
									(i)the number of
				individuals who received core, intensive, and training services under section
				134(d) during the most recent program year and fiscal year, and the preceding 5
				program years, and where the individuals received the training, disaggregated
				by the type of entity that provided the training;
									(ii)the number of individuals who successfully
				exited out of core, intensive, and training services under section 134(d)
				during the most recent program year and fiscal year, and the preceding 5
				program years, and where the individuals received the training, disaggregated
				by the type of entity that provided the training; and
									(iii)the average cost per participant of those
				individuals who received core, intensive, and training services under section
				134(d) during the most recent program year and fiscal year, and the preceding 5
				programs years, and where the individuals received the training, disaggregated
				by the type of entity that provided the
				training.
									;
				and
						(C)in paragraph (3),
			 by striking through publication and inserting through
			 electronic means;
					(4)in subsection
			 (g)(1)(B), by striking may reduce by not more than 5 percent,
			 and inserting shall reduce;
				(5)in subsection
			 (h)(2)—
					(A)in subparagraph (A), by amending the matter
			 preceding clause (i) to read as follows:
						
							(A)In
				generalIf such failure
				continues for a second consecutive year, the Governor shall take correction
				actions, including the development of a reorganization plan. Such plan
				shall—
							;
					(B)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
					(C)by inserting after
			 subparagraph (A), the following:
						
							(B)Reduction in the
				amount of grantIf such
				failure continues for a third consecutive year, the Governor of a State shall
				reduce the amount of the grant that would (in the absence of this subparagraph)
				be payable to the local area under such program for the program year after such
				third consecutive year. Such penalty shall be based on the degree of failure to
				meet local levels of
				performance.
							;
					(D)in subparagraph
			 (C)(i) (as so redesignated), by striking a reorganization plan under
			 subparagraph (A) may, not later than 30 years after receiving notice of the
			 reorganization plan, appeal to the Governor to rescind or revise such a
			 plan and inserting correction actions under subparagraphs (A)
			 and (B) may, not later than 30 days after receiving notice of the actions,
			 appeal to the Governor to rescind or revise such actions; and
					(E)in subparagraph
			 (D) (as so redesignated), by striking subparagraph (B) and
			 inserting subparagraph (C) each place it appears; and
					(6)in subsection
			 (i)(1)(B), by striking subsection (b)(2)(C) and inserting
			 subsection (b)(2)(B).
				115.Authorization
			 of appropriationsSection 137
			 is amended to read as follows:
				
					137.Authorization
				of appropriations
						(a)Employment and
				Training ActivitiesThere are authorized to be appropriated to
				carry out the activities described in section 132(a)(2), $4,300,000,000 for
				fiscal year 2013 and each of the 5 succeeding fiscal years.
						(b)Statewide Youth
				Employment and Training ActivitiesThere are authorized to be appropriated to
				carry out the activities described in section 132(a)(3), $1,900,000,000 for
				fiscal year 2013 and each of the 5 succeeding fiscal years.
						(c)Veterans
				Employment and Training ActivitiesThere are authorized to be appropriated to
				carry out the activities described in section 132(a)(4), $218,000,000 for
				fiscal year 2013 and each of the 5 succeeding fiscal years.
						(d)Targeted
				Populations Employment and Training ActivitiesThere are authorized to be appropriated to
				carry out the activities described in section 132(a)(5), $581,000,000 for
				fiscal year 2013 and each of the 5 succeeding fiscal
				years.
						.
			116.EvaluationsSection 172 is amended—
				(1)in subsection (a),
			 by striking the Secretary shall provide for the continuing evaluation of
			 the programs and activities, and inserting the Secretary,
			 through grants, contracts, or cooperative agreements, shall conduct, at least
			 once every 5 years, an independent evaluation of the programs and activities
			 ; and
				(2)by adding at the
			 end, the following:
					
						(g)Public
				availabilityThe results of
				the evaluations conducted under this section shall be made publicly available,
				including by posting such results on the Department’s
				website.
						.
				117.State unified
			 planSection 501 is
			 amended—
				(1)by amending
			 subsection (b) to read as follows:
					
						(b)State unified
				plan
							(1)In
				generalA State may develop
				and submit to the appropriate Secretaries a State unified plan for 2 or more of
				the activities or programs set forth in paragraph (2). The State unified plan
				shall cover one or more of the activities set forth in subparagraphs (A) and
				(B) of paragraph (2) and may cover one or more of the activities set forth in
				subparagraphs (C) through (M) of paragraph (2). For purposes of this paragraph,
				the activities and programs described in subparagraphs (A) and (B) of paragraph
				(2) shall not be considered to be 2 or more activities or programs for purposes
				of the unified plan. Such activities or programs shall be considered to be 1
				activity or program.
							(2)Activities and
				ProgramsThe activities and
				programs referred to in paragraph (1) are as follows:
								(A)Programs and activities authorized under
				title I.
								(B)Programs and
				activities authorized under title II.
								(C)Programs
				authorized under the Rehabilitation Act of 1973.
								(D)Secondary career
				education programs authorized under the Carl D. Perkins Career and Applied
				Technology Education Act.
								(E)Postsecondary
				career education programs authorized under the Carl D. Perkins Career and
				Applied Technology Education Act.
								(F)Programs and
				activities authorized under title II of the Trade Act of 1974.
								(G)National Apprenticeship Act of 1937.
								(H)Programs
				authorized under the Community Services Block Grant Act.
								(I)Programs
				authorized under the part A of title IV of the Social Security Act.
								(J)Programs
				authorized under State unemployment compensation laws (in accordance with
				applicable Federal law).
								(K)Work programs
				authorized under section 6(o) of the Food Stamp Act of 1977.
								(L)Programs and
				activities authorized title I of the Housing and Community Development Act of
				1974.
								(M)Programs and
				activities authorized under the Public Workers and Economic Development Act of
				1965.
								;
				and
				(2)by adding at the
			 end, the following:
					
						(e)Authority To
				Consolidate Funds into Workforce Investment Fund
							(1)In
				generalA State may
				consolidate funds allotted to a State under an approved application under
				subsection (d) into the Workforce Investment Fund under section 132(b)(1) in
				order to reduce inefficiencies in the administration of federally-funded State
				and local employment and training programs.
							(2)Treatment of
				Funds
								(A)In
				generalNotwithstanding
				subsection (c), a State with an approved application under subsection (d) may
				treat any and all funds consolidated into the Workforce Investment Fund as if
				they were original funds allotted to a State under section 132(b)(1)(A).
								(B)ApplicabilitySuch a State shall continue to make
				reservations, except the reservation under section 133(a)(1)(B), and allotments
				in accordance with section
				133(b)(2).
								.
				IIRepeals
			201.RepealsThe following provisions are
			 repealed:
				(1)Chapter 4 of title I of the Workforce
			 Investment Act of 1998.
				(2)Title V of the
			 Older Americans Act of 1965.
				(3)Sections 1 through
			 13 of the Wagner-Peyser Act of 1933.
				(4)Section 428 of the
			 H–1B Visa Reform Act of 2004.
				(5)Section 6(d)(4)
			 and paragraphs (1) through (5) of section 16(h) of the Food Stamp Act of
			 1977.
				(6)Sections 101(39),
			 104(k)(6), and 311(b)(3)(9) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39); 9604(k)(6); and
			 9660(b)(3)(9)) and section 8001 of the Solid Waste Disposal Act.
				(7)Subtitle C of
			 title I of the Workforce Investment Act of 1998.
				(8)Section 173A of the Workforce Investment
			 Act of 1998.
				(9)Section 509 of
			 title 32, United States Code (National Guard Youth Challenge Program of
			 opportunities for civilian youth).
				(10)Youth
			 Conservation Corps Act of 1970 (16 U.S.C 1701 et seq.).
				(11)Public Lands
			 Corps Act of 1993 (16 U.S.C 1721–1730a).
				(12)Sections 4103A and 4104 of title 38, United
			 States Code.
				(13)Section 168 of
			 the Workforce Investment Act of 1998.
				(14)Section 2021 of
			 title 38, United States Code (Homeless Veterans Reintegration Programs).
				(15)Section 1144 of
			 title 10, United States Code (Employment assistance, job training assistance,
			 and other transitional services).
				(16)Section 166 of the Workforce Investment Act
			 of 1998.
				(17)Section 167 of
			 the Workforce Investment Act of 1998.
				(18)Section 171(d) of
			 the Workforce Investment Act of 1998.
				(19)Section 1151 of
			 title 20, United States Code (Grants to States for workplace and community
			 transition training for incarcerated individuals).
				(20)Section 612 of title 42, United States Code
			 (Grants for Indian Tribes).
				(21)Snyder Act of 1921 (25 U.S.C. 13), Indian
			 Adult Vocational Training Act of 1956 (25 U.S.C. 309), and the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b et
			 seq.).
				(22)Section 412 of the Immigration and
			 Nationality Act (8 U.S.C. 1522), section 501(a) of the Refugee Education
			 Assistance Act of 1980 (94 Stat. 1809; 8 U.S.C. 1522 note), sections 212
			 through 235 of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457) and the amendments made by
			 such sections.
				(23)Section 231 of the Second Chance Act of
			 2007 (Public Law 110–199).
				(24)Chapter 27 of title 29, United States Code
			 (Women in Apprenticeship and Nontraditional Occupations).
				(25)Section 242 of
			 the Workforce Investment Act of 1998.
				(26)Section 169 of
			 the Workforce Investment Act of 1998.
				(27)Section 171(e) of
			 the Workforce Investment Act of 1998.
				IIIAmendments to
			 the Rehabilitation Act of 1973
			301.Amendments to
			 Title IPart A of title I of
			 the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.) is amended—
				(1)in subsection (a) of section 101—
					(A)in paragraph
			 (22)—
						(i)by
			 striking carrying out part B of title VI, including; and
						(ii)by
			 striking that part to supplement funds made available under part B
			 of;
						(B)in paragraph
			 (24)(A), by striking part A of title VI and inserting
			 section 109A; and
					(C)by adding at the
			 end the following:
						
							(25)Collaboration
				with IndustryThe State plan
				shall describe how the designated State agency will carry out the provisions of
				section 109A, including—
								(A)the criteria such
				agency will use to award grants under such section; and
								(B)how the activities
				carried out under such grants will be coordinated with other services provided
				under this title.
								;
				and
					(2)by adding at the
			 end the following:
					
						109A.Collaboration
				with industry
							(a)AuthorityA State shall use not less than one-half of
				one percent of the payment the State received under section 111 for a fiscal
				year to award grants to eligible entities to create practical job and career
				readiness and training programs, and to provide job placements and career
				advancement.
							(b)ApplicationTo receive a grant under this section, an
				eligible entity shall submit an application to a designated State agency at
				such time, in such manner, and containing such information as such agency shall
				require. Such application shall include, at a minimum—
								(1)a plan for
				evaluating the effectiveness of the program;
								(2)a plan for
				collecting and reporting the data and information described under subparagraphs
				(A) through (C) of section 101(a)(10), as determined appropriate by the
				designated State agency; and
								(3)a plan for providing for the non-Federal
				share of the costs of the program.
								(c)ActivitiesAn eligible entity receiving a grant under
				this section shall use the grant funds to carry out a program that provides one
				or more of the following.
								(1)Job development,
				job placement, and career advancement services for individuals with
				disabilities.
								(2)Training in realistic work settings in
				order to prepare individuals with disabilities for employment and career
				advancement in the competitive market.
								(3)Providing
				individuals with disabilities with such support services as may be required in
				order to maintain the employment and career advancement for which the
				individuals have received training.
								(d)AwardsGrants under this section shall—
								(1)be awarded for a
				period not to exceed 5 years; and
								(2)be awarded
				competitively.
								(e)Eligible entity
				definedFor the purposes of
				this section, the term eligible entity means a for-profit
				business, alone or in partnership with one or more of the following—
								(1)community
				rehabilitation providers;
								(2)Indian tribes;
				and
								(3)tribal organizations.
								(f)Federal
				ShareThe Federal share of a
				program under this section shall not exceed 80 percent of the costs of the
				program.
							(g)Eligibility for
				servicesAn individual shall
				be eligible for services provided under a program under this section if the
				individual is determined under section 102(a)(1) to be eligible for assistance
				under this
				title.
							.
				302.Amendments to
			 Title IIITitle III of the
			 Rehabilitation Act of 1973 (29 U.S.C. 771 et seq.) is amended—
				(1)in section
			 301(a)—
					(A)in paragraph (2), by inserting
			 and at the end;
					(B)by striking
			 paragraphs (3) and (4); and
					(C)by redesignating
			 paragraph (5) as paragraph (3);
					(2)in section
			 302(g)—
					(A)in the heading, by striking And
			 In-Service Training; and
					(B)by striking
			 paragraph (3);
					(3)by striking
			 sections 304 and 305; and
				(4)by redesignating
			 section 306 as section 304.
				303.Repeal of title
			 VIThe Rehabilitation Act of
			 1973 (29 U.S.C. 701 et seq.) is amended by repealing title VI.
			
